Citation Nr: 1453131	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims was then transferred to the RO in Albuquerque, New Mexico.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2014.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014).

The current record before the Board consists of a paper claims files and an electronic file known as Virtual VA.

The reopened claim for service connection for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued by the Albuquerque RO in April 2007 denied a claim of entitlement to service connection for hyperhidrosis (claimed as a foot condition due to exposure from chemicals) on the basis that there was no new and material evidence submitted and no medical evidence showing a chronic disability that either occurred in, that was further aggravated by, or that was caused by military service. 

2.  Additional evidence submitted since the issuance of the April 2007 rating decision on the issue of service connection for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that his tinnitus and bilateral hearing loss are the result of his competently and credibly reported exposure to acoustic trauma during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for tinnitus have been met.   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for bilateral hearing loss have been met.   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

The Board is also granting entitlement to service connection for tinnitus and bilateral hearing loss, which represents a complete grant of those benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 as they pertain to those claims.

Claim to Reopen

The Veteran seeks to establish service connection for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure.  The RO has reopened the claim and denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran has been attempting to establish service connection for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure, since September 2004.  In the last final rating decision that addressed this claim, which was issued by the Albuquerque RO in April 2007, a claim of entitlement to service connection for hyperhidrosis (claimed as a foot condition due to exposure from chemicals) was denied on the basis that there was no new and material evidence submitted and no medical evidence showing a chronic disability that either occurred in, that was further aggravated by, or that was caused by military service.  The Veteran was informed of this decision by letter dated April 3, 2007.  He did not appeal and therefore, the April 2007 rating decision became final. 

The Veteran filed a claim to reopen in December 2009, and this appeal ensues from the April 2010 rating decision issued by the RO in San Diego, California, which reopened the claim but denied service connection for hyperhidrosis (claimed as foot condition due to exposure from chemicals) on the merits. 

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002). 

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2014).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007). 

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record before the RO in April 2007 included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, any problems with the Veteran's feet, to include complaints involving the skin on his feet or a burning sensation.  The evidence also included private treatment records from Lovelace Health Systems, which included diagnoses of hyperhidrosis with skin changes (related to complaints of burning in the Veteran's feet) in March 1998; bacterial skin infection of the feet (pitted keratolysis) and dysesthesia of the feet in May 2005; generalized sensory neuropathy, electrophysiologically mild, in June 2005; and burning foot syndrome in November 2005.  

Evidence added to the record since the April 2007 rating decision includes several statements made by the Veteran in support of his claim; several calendars submitted by the Veteran indicating the time he had lost from work as a result of his foot problems; color photographs of the Veteran's feet; testimony taken in June 2014; lay statements from the same individual dated in December 2009; and VA and private treatment records.  In a June 2014 letter from Dermatology Consultants of Albuquerque, it was reported that the veteran had been seen in March 2014 for evaluation of a rash and paresthesias of the feet and that examination showed hyperkeratosis and scaling of the skin on his heels, bilaterally.  It was further noted that the Veteran reported the rash was initially triggered by a chemical burn when it was in the military in 1987, and that he was exposed to solvents and cleansers that soaked through his socks and boots, and he noticed a rash appear as a result.  This document was not previously of record and is considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim. 

Having found that new and material evidence has been presented, reopening of the claim for service connection for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for tinnitus and bilateral hearing loss, which he contends are the result of his in-service exposure to jet engine noise while serving on board the U.S.S. Kitty Hawk and U.S.S. Nimitz and working on the flight deck and in the line division as a plane captain helping to launch aircraft.  The Veteran also reports that his tinnitus onset after the intake of a jet blew out a compressor, which made a very loud bang and caused a buzzing sound in his ears, which continues to the present.  The Veteran is competent to make these assertions.  

The Veteran's service personnel records corroborate his assertion that he served as a plane captain, despite the fact that his DD 214 lists his military occupation specialty (MOS) as a communications and intelligence specialist.  Given the foregoing, and in light of the fact that the Veteran's service treatment records document he frequently underwent audiometric testing during service, the Board finds the Veteran's competent assertions noted in the preceding paragraph to be credible.  Therefore, the Veteran has established having been exposed to acoustical trauma during service.

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any hearing problems, to include complaint of a decrease in hearing acuity and/or complaint of tinnitus.  The Board again notes that the Veteran underwent frequent audiological testing during service; when compared, the audiological findings fluctuated during service.  The Board also notes that comparison of the audiological test results conducted during the Veteran's January 1985 enlistment and July 1988 separation examinations reveals an upward shift at the highest threshold level.  The Veteran, however, denied any ear, nose or throat trouble and hearing loss at the time of an August 1988 report of medical history.

The Veteran underwent a VA audio examination in March 2010, at which time he did not exhibit hearing loss per VA standards (38 C.F.R. § 3.385).  The examiner also provided an opinion that the reported tinnitus was not secondary to noise exposure from jet engines during service since the Veteran's hearing did not significantly shift during service.  

The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Given the foregoing, the Board resolves all reasonable doubt in the Veteran's favor by finding service connection for tinnitus is warranted on a direct basis.

At the time of his Board hearing, the Veteran submitted a May 2014 audiogram from ABQ Health Partners, which appears to show that he now exhibits hearing loss per VA standards (38 C.F.R. § 3.385).  The audiologist noted the Veteran's report that hearing loss in both ears became apparent after noise exposure to jet engines during service.  While the Board acknowledges that this is not an actual opinion as to the etiology of the documented bilateral hearing loss, it will resolve all reasonable doubt in the Veteran's favor by finding service connection for bilateral hearing loss is warranted on a direct basis.



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran seeks entitlement to service connection for a foot disorder, claimed as skin problems and a burning sensation involving the feet, both due to chemical exposure.  Although a VA examination was conducted in May 1999 in conjunction with a different claim involving the Veteran's skin, at which time the Veteran complained of burning of the feet and some scaling of the skin on the medial side of the left foot, no diagnosis or opinion as to the etiology of the noted complaints was provided.  Given the assertions raised by the Veteran and the post-service evidence of record, the Board finds that appropriate VA examinations should be conducted in conjunction with the reopened claim.  Updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Medical Center in Albuquerque.

2.  Schedule the Veteran for a VA examination of his skin, preferably by a dermatologist.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

The examiner should identify all current disorders of the skin on the Veteran's feet and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disorder of the skin on the Veteran's feet, or the bilateral hyperkeratosis and scaling of the skin on the Veteran's heels diagnosed in March 2014, had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's competent report of exposure to solvents and cleansers that soaked through his socks and boots with resultant rash.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Schedule the Veteran for an appropriate VA examination to address his complaint of a burning sensation in his feet.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

The examiner should identify all current disorders of the feet and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disorder of the Veteran's feet, or the assessment of paresthesias (with notation that his symptoms seem consistent with neuropathy) made in March 2014, had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's competent report of exposure to solvents and cleansers that soaked through his socks and boots with resultant rash.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


